Citation Nr: 0729462	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Rapid City Regional Hospital 
from July 25, 2004, through July 30, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reimbursed 
the veteran for unauthorized medical expenses incurred at 
Rapid City Regional Hospital from July 21, 2004, through July 
24, 2004, and denied payment or reimbursement of medical 
expenses incurred from July 25, 2004, through July 30, 2004.  
In June 2007, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for acute coronary 
syndrome complicated by ventricular fibrillation requiring DC 
cardioversion and subsequent coronary artery bypass graft 
(CABG), and acute upper gastrointestinal (GI) bleed secondary 
to Mallory-Weiss tear at the Rapid City Regional Hospital 
from July 25, 2004, through July 30, 2004.

3.  VA payment or reimbursement of the costs of the care from 
July 25, 2004, through July 30, 2004 was not authorized.

4.  The medical expenses incurred from July 25, 2004, through 
July 30, 2004 were incurred both as a result of medical 
emergency and because a VA or other government facility was 
not feasibly available.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at the Rapid City 
Regional Hospital from July 25, 2004 through July 30, 2004 
have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2006).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2006).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (2006).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2006).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2006).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2006).

The veteran does not allege that he should be reimbursed on 
the ground that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance.

The record reflects that the veteran was traveling when he 
began to notice exertional symptoms of angina which he 
described as anterior substernal burning.  He presented to 
the emergency room in Gillette, South Dakota, with acute 
anterior substernal chest pain, shortness of breath, and 
diaphoresis.  At that time, he was found to have EKG changes 
suggestive of acute anterior wall myocardial infarction.  He 
also developed ventricular fibrillation arrest, which was 
resolved with cardiopulmonary resuscitation.  Following the 
resuscitation, he developed severe nausea and vomiting of 
blood, secondary to a Mallory-Weiss tear.  The veteran was 
treated with two units of blood before being transferred to 
the Rapid City Regional Hospital, where he received two 
additional units of blood, and was stabilized.  Two days 
after he stabilized he underwent cardiac catheterization 
which showed a complex high-grade stenosis not amenable to 
stenting.  Three days later the veteran underwent coronary 
artery bypass graft without complications.  Although the 
veteran remained "stable" throughout his stay in the 
intensive care unit, he remained hospitalized for additional 
management.

In August 2005, the physician who treated the veteran at the 
Rapid City Regional Hospital submitted a letter to VA 
indicating that the veteran had been stabilized at the 
emergency room in Gillette, and transferred to the Rapid City 
Regional Hospital rather than to a VA hospital because he was 
too unstable throughout this period for transfer to a VA 
hospital.  

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last "only until the time 
the veteran becomes stabilized."  38 C.F.R. § 17.1002(d) 
(2006).  The term "stabilized" means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2006).  

The Board finds that while the veteran was "stable" as of 
July 25, he was at that point considered stable in terms of 
being able to undergo intensive surgery, and was not 
considered to be stable in the sense that he was able to be 
discharged to a VA hospital.  The veteran was in the 
intensive care unit throughout his period of hospitalization 
at the Rapid City Regional Hospital, with the exception of a 
portion of the day before his coronary artery bypass graft.  
The veteran had been removed from the intensive care unit 
that day in order to spend time with his family, should he 
not survive the coronary bypass surgery.  Thus, while the 
veteran was "stabilized," prior to his surgery, he was 
still at an elevated risk throughout the period from July 25, 
2004 to July 30, 2004.  The notation that the veteran was 
"stable" in his medical records appears to signify that he 
was stable for a coronary artery bypass graft, but does not 
seem to indicate that he was sufficiently stable for transfer 
to a VA facility many miles away.  A subsequent letter from 
the treating physician explains the veteran's condition in 
that manner.

Additionally, the Board finds that the veteran could not be 
safely transferred to a VA facility during this period.  A 
veteran is safe to be transferred "once the veteran has 
become stabilized."  38 C.F.R. § 7.1005(b).  In this case, 
the veteran's treating physician determined that transferring 
the veteran posed a risk of worsening his condition.  
Accordingly, the Board concludes that a transfer to a VA 
facility as of the July 25, 2004, would have made material 
deterioration of his emergency medical condition likely.

In sum, the Board concludes that the veteran is eligible for 
reimbursement for treatment at the Rapid City Regional 
Hospital from July 25, 2004, through July 30, 2004.

In light of this decision, the Board need not address whether 
VA authorized the veteran's treatment at the Rapid City 
Regional Hospital under 38 U.S.C.A. § 1703 (West 2002).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.




ORDER


Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility from July 25, 2004 
through July 30, 2004 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


